6 N.Y.3d 734 (2005)
843 N.E.2d 748
810 N.Y.S.2d 121
MICHAEL J. SOLAZZO, JR., et al., Appellants,
v.
NEW YORK CITY TRANSIT AUTHORITY et al., Respondents.
Court of Appeals of the State of New York.
Decided December 20, 2005.
Pollack, Pollack, Isaac & De Cicco, New York City (Brian J. Isaac of counsel), for appellants.
New York City Transit Authority, Law Department, Brooklyn (Lawrence A. Silver and Wallace D. Gossett of counsel), for respondents.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur.


*735 OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
A property owner will not be held liable in negligence for a plaintiff's injuries sustained as the result of an icy condition occurring during an ongoing storm or for a reasonable time thereafter (see Valentine v City of New York, 86 AD2d 381, 383 [1st Dept 1982], affd 57 NY2d 932 [1982]). Here, it had been snowing, sleeting and raining on and off all day and the steps down into the subway were exposed to those weather conditions. Thus, summary judgment was properly granted in defendants' favor.
Plaintiffs argue that the ongoing storm doctrine should not apply because his injury was caused by a recurring hazardous condition of which defendant Transit Authority was aware. A general awareness that the stairs and platforms become wet during inclement weather was insufficient to establish constructive notice of the specific condition causing plaintiff's injury (see Piacquadio v Recine Realty Corp., 84 NY2d 967, 969 [1994]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.